DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                  FOURTH DISTRICT

                  TIMOTHY STULTZ and CAROLYN STULTZ,
                              Appellants,

                                        v.

                             BANKUNITED, N.A.,
                                 Appellee.

                                  No. 4D19-1115

                                  [May 21, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; James Nutt, Judge; L.T. Case No. 502018CA007570.

  Taylor M. Claudon and Kendrick Almaguer of The Ticktin Law Group,
Deerfield Beach, for appellants.

   William L. Grimsley and Peter J. Maskow of McGlinchey Stafford,
Jacksonville, for appellee.

PER CURIAM.

    Affirmed. 1

LEVINE, C.J., DAMOORGIAN and KUNTZ, JJ., concur.

                              *          *          *

    Not final until disposition of timely filed motion for rehearing.




1  We are mindful of the issuance of Administrative Order SC20-23
(the requirement in Florida Rule of Civil Procedure 1.580(a) for the clerk to issue
a writ of possession “forthwith” remains suspended) and Executive Order 20-94
(suspending and tolling any statute providing for a mortgage foreclosure cause of
action under Florida law for 45 days from April 2, 2020). We trust any motions
directed to those orders shall be filed in the lower tribunal upon issuance of our
mandate.